—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Rienzi, J.), imposed August 23, 2010, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of the right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265 [2011]; People v Lopez, 6 NY3d 248, 256-257 [2006]; People v Sommerville, 104 AD3d 880 [2013]; People v McHugh, 101 AD3d 754 [2012], lv denied 20 NY3d 1101 [2013]; People v Badru, 98 AD3d 1132 [2012]), and thus does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Rivera, Leventhal and Sgroi, JJ., concur.